Citation Nr: 0739585	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  97-26 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the cervical spine with radiculopathy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from July 1991 to July 
1995.

This appeal arose from an August 1996 rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).

In December 2000, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.

In May 2003, the Board issued a decision that denied the 
veteran's claim.  In February 2004, the Board vacated its May 
2003 decision due to a due process violation. Also, in 
February 2004, the Board remanded the case for further 
development.  

On February 26, 2007, the Board denied the veteran's 
increased rating claim for a cervical spine disability, and 
the veteran subsequently filed a motion for reconsideration.  
Because the Board did not consider additional evidence was 
not associated with the claims folder, but in VA's possession 
at the time of the February 2007 decision, the Board has 
separately vacated its previous February 26, 2007 decision.  
See 38 C.F.R. § 20.904(a) (2007).   

According to a VA Form 21-22 signed in April 2007, the 
veteran appointed "The American Legion" as her 
representative.  

In correspondence received in May 2007, the veteran indicated 
that the arthritis in her right shoulder has increased in 
severity.  Such statement could be construed as an increased 
rating claim for a right shoulder disability, thus such 
matter is referred to the RO for the appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board has separately vacated its previous February 26, 
2007 decision, denying the veteran's claim of entitlement to 
an increased evaluation for her service-connected cervical 
spine disability.  See 38 C.F.R. § 20.904(a) (2007).   

Prior to analyzing the veteran's claim de novo, the Board 
finds that further development is necessary.  In this regard, 
based on two statements from the veteran, received in January 
2007 and May 2007, the Board finds that the RO should request 
additional evidence.    

According to her statement received in January 2007, the 
veteran indicated that she receives regular back treatment 
from a private physician, Dr. Vannapalli.  Later, in May 
2007, she completed a VA Form 21-4142, authorizing VA to 
request and obtain records from such medical provider.  

The veteran also stated that she had received back treatment 
from Dr. Miller, Dr. Sood, and Dr.Ambarkdekkar, all of which 
worked for VA at the time of treatment.  (See May 2007 
statement).  Any outstanding VA medical evidence should be 
associated with the claims folder.  

Further, the veteran has identified back treatment from 
Sparlin Health Care Clinic.  Review of the record reveals 
that records dated through November 2005 from such medical 
provider are already of record.  However, in May 2007, the 
veteran submitted a VA Form 21-4142, specifically authorizing 
VA to request records from Dr. Denmark at the Sparlin Health 
Care Clinic.  Thus, the RO should request any outstanding 
records from Sparlin.  

The veteran has also indicated that her neighbors and 
coworkers have witnessed the severity of her cervical spine 
problems.  Thus, the RO should request that the veteran 
submit any lay statements that she feels are pertinent to her 
claim.  

Finally, the veteran asserts that she has missed work due to 
her service-connected cervical spine disability.  On at least 
two occasions, she has indicated that she will submit, upon 
request, pay stubs reflecting that she missed work because of 
her cervical spine problems.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any outstanding 
medical evidence from the VA Medical 
Center in Atlanta, to include any records 
from the Decatur Clinic and the Woman's 
Wellness Clinic.    

2.  The RO should request from Dr. 
Vanapalli all medical records pertinent 
to the veteran.  The record contains VA 
Form 21-4142, signed in May 2007. 

3.  The RO should request from Dr. 
Denmark at Sparlin Health Care Clinic all 
medical records pertinent to the veteran.  
Any other outstanding records from 
Sparlin should also be requested.  The 
record contains a VA Form 21-4142, signed 
in May 2007. 

4.  The RO should contact the veteran and 
request that she submit any lay 
statements from her friends, co-workers, 
neighbors, etc., in support of her 
increased rating claim.  

5.  The RO should also request that the 
veteran submit her pay stubs or any other 
evidence showing that she has missed work 
due to her service-connected cervical 
spine disability.  

6.   Following the above, if the RO 
determines that the newly-obtained 
evidence suggest a worsening of the 
veteran's cervical spine disability, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
ascertain the current extent of such 
disability.

The claims folder, a copy of this REMAND, 
and a copy of the revised general rating 
formula for diseases and injuries of the 
spine must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases, should be set forth in 
sufficient detail.  A complete rationale 
for any proffered opinion should be 
provided.

The examiner is requested to note the 
range of cervical spine motion in degrees 
and any functional loss due to pain or 
painful motion.  

The examiner should also note the 
frequency and duration of any 
incapacitating episodes of disc disease 
of the cervical spine in the past year 
necessitating bed rest and treatment by a 
physician; and comment as to whether the 
veteran's disc disease more nearly 
approximates severe impairment, or 
pronounced impairment with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrate muscle spasm, and absent 
ankle jerk.  

7.  Thereafter, the RO should 
readjudicate the claim de novo, taking 
into consideration all evidence of 
record, to include all evidence submitted 
since the February 2007 vacated decision.  
Adjudication of the veteran's claim 
should also include consideration of 
whether the claim should be submitted to 
the Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) (2007).  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



